Citation Nr: 1125712	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, including schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the above claim.

The issue of service connection for an acquired psychiatric disability, including schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2002, the RO denied the Veteran's application to reopen the claim for service connection for schizophrenia.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the March 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision denying the application to reopen the claim for service connection for schizophrenia is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence relevant to the claim for service connection received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's application to reopen the claim for service connection for schizophrenia was denied in March 2002.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in June 2005.  Following a review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in March 2002 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  This evidence includes a VA medical treatment record dated August 2006 stating that the Veteran's diagnosed chronic paranoid schizophrenia started during military service.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it shows a relationship between the Veteran's schizophrenia and service.  As new and material evidence has been presented, the claim is reopened.  

Notice and Assistance

The duty to notify and assist has been met to the extent necessary to reopen the claim for an acquired psychiatric disability, including schizophrenia.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, including schizophrenia, is reopened; the appeal is granted to this extent only.


REMAND

Having reopened the claim, the Board finds that additional development is required prior to readjudication.  

A VA medical opinion is necessary to determine whether the Veteran's current diagnosed schizophrenia was aggravated during service.  The service treatment records show that on separation, the Veteran's psychiatric state was noted as normal.  His personnel records did show that he was absent without leave (AWOL) from February 1974 to March 1974.  Post-service VA treatment records reveal that the Veteran was diagnosed as having schizophrenia in August 1980, for which he received VA treatment.  In an August 2006 VA treatment record, the Veteran was diagnosed as having chronic paranoid schizophrenia that started during military service.  Although the VA psychiatrist stated that the Veteran's schizophrenia started during service, there is no indication that the claims filed was reviewed and no rationale was provided such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In light of the evidence of record, including the August 2006 diagnosis, a VA medical opinion should be obtained to determine whether the Veteran's current psychiatric disorder was incurred in or aggravated by service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

Additionally, in September 2001, the RO requested records from the Social Security Administration (SSA), however, no response was provided by the SSA.  

Although the record does not show that the Veteran is receiving benefits or ever applied for benefits from the SSA, in light of the September 2001 request, a clear determination as to the availability of any records which may have been in the possession of the SSA should be made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should clarify whether the Veteran has applied for benefits from the SSA and, if the Veteran confirms that he applied for SSA benefits, attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records (if he in fact applied for SSA benefits) including all medical records and examinations which formed the basis of any SSA decision rendered.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.


2.  Schedule the Veteran for a psychiatric VA examination to determine the current nature and likely etiology of an acquired psychiatric disorder, to include schizophrenia.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's current acquired psychiatric disorder had its onset during active service or is related to any in-service disease or injury.  

A detailed rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


